Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of April 3, 2019, by and between Replay Acquisition Corp., a Cayman Islands
exempted company (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-230347
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one of the Company’s ordinary shares, par value $0.0001 per share (the “Ordinary
Shares”), and one-half of one warrant, each whole warrant entitling the holder
thereof to purchase one Ordinary Share (such initial public offering hereinafter
referred to as the “Offering”), has been declared effective as of the date
hereof by the U.S. Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Credit Suisse Securities (USA) LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as representatives (the
“Representatives”) of the several underwriters (the “Underwriters”) named
therein; and

 

WHEREAS, as described in the Prospectus, $250,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $287,500,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of Ordinary
Shares included in the Units issued in the Offering as hereinafter provided (the
amount to be delivered to the Trustee (and any interest subsequently earned
thereon) is referred to herein as the “Property,” the shareholders for whose
benefit the Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $8,750,000, or $10,062,500 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.                                      Agreements and Covenants of Trustee. 
The Trustee hereby agrees and covenants to:

 

(a)                                 Hold the Property in trust for the
Beneficiaries in accordance with the terms of this Agreement in the Trust
Account established by the Trustee in the United States at JPMorgan Chase Bank,
N.A. and at a brokerage institution selected by the Trustee that is reasonably
satisfactory to the Company;

 

(b)                                 Manage, supervise and administer the Trust
Account subject to the terms and conditions set forth herein;

 

(c)                                  In a timely manner, upon the written
instruction of the Company, invest and reinvest the Property in United States
government securities within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended, having a maturity of 180 days or less, or in
money market funds meeting the conditions of paragraphs (d)(1), (d)(2),
(d)(3) and (d)(4) of Rule 2a-7 promulgated under the Investment Company Act of
1940, as amended (or any successor rule), which invest only in direct U.S.
government treasury obligations, as determined by the Company; the Trustee may
not invest in any other securities or assets, it being understood that the Trust
Account will earn no interest while account funds are uninvested awaiting the
Company’s instructions hereunder; while on deposit, the Trustee may earn bank
credits or other consideration;

 

--------------------------------------------------------------------------------



 

(d)                                 Collect and receive, when due, all interest
or other income arising from the Property, which shall become part of the
“Property,” as such term is used herein;

 

(e)                                  Promptly notify the Company and the
Representatives of all communications received by the Trustee with respect to
any Property requiring action by the Company;

 

(f)                                   Supply any necessary information or
documents as may be requested by the Company (or its authorized agents) in
connection with the Company’s preparation of the tax returns relating to assets
held in the Trust Account;

 

(g)                                  Participate in any plan or proceeding for
protecting or enforcing any right or interest arising from the Property if, as
and when instructed by the Company to do so;

 

(h)                                 Render to the Company monthly written
statements of the activities of, and amounts in, the Trust Account reflecting
all receipts and disbursements of the Trust Account;

 

(i)                                     Commence liquidation of the Trust
Account only after and promptly after (x) receipt of, and only in accordance
with, the terms of a letter from the Company (“Termination Letter”) in a form
substantially similar to that attached hereto as either Exhibit A or Exhibit B,
as applicable, signed on behalf of the Company by its Co-Chief Executive
Officers, or Chairman of the board of directors of the Company (the “Board”),
and complete the liquidation of the Trust Account and distribute the Property in
the Trust Account, including interest (which interest shall be net of any taxes
payable and, in the case of a Termination Letter in a form substantially similar
to that attached hereto as Exhibit B, less up to $100,000 of interest to pay
dissolution expenses), only as directed in the Termination Letter and the other
documents referred to therein, or (y) upon the date which is the later of (i) 24
months after the closing of the Offering and (ii) such later date as may be
approved by the Company’s shareholders in accordance with the Company’s amended
and restated memorandum and articles of association, if a Termination Letter has
not been received by the Trustee prior to such date, in which case the Trust
Account shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest (which interest shall be net of any taxes payable and less up
to $100,000 of interest to pay dissolution expenses), shall be distributed to
the Public Shareholders of record as of such date; provided, however, that in
the event the Trustee receives a Termination Letter in a form substantially
similar to Exhibit B hereto, or if the Trustee begins to liquidate the Property
because it has received no such Termination Letter by the date specified in
clause (y) of this Section 1(i), the Trustee shall keep the Trust Account open
until twelve (12) months following the date the Property has been distributed to
the Public Shareholders;

 

(j)                                    Upon written request from the Company,
which may be given from time to time in a form substantially similar to that
attached hereto as Exhibit C, withdraw from the Trust Account and distribute to
the Company the amount of interest earned on the Property requested by the
Company to cover any tax obligation owed by the Company as a result of assets of
the Company or interest or other income earned on the Property, which amount
shall be delivered directly to the Company by electronic funds transfer or other
method of prompt payment, and the Company shall forward such payment to the
relevant taxing authority, as applicable; provided, however, that to the extent
there is not sufficient cash in the Trust Account to pay such tax obligation,
the Trustee shall liquidate such assets held in the Trust Account as shall be
designated by the Company in writing to make such distribution so long as there
is no reduction in the principal amount initially deposited in the Trust
Account; provided, further, that if the tax to be paid is a franchise tax, the
written request by the Company to make such distribution shall be accompanied by
a copy of the franchise tax bill for the Company and a written statement from
the principal financial officer of the Company setting forth the actual amount
payable (it being acknowledged and agreed that any such amount in excess of
interest income earned on the Property shall not be payable from the Trust
Account).  The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
shall have no responsibility to look beyond said request;

 

(k)                                 Upon written request from the Company, which
may be given from time to time in a form substantially similar to that attached
hereto as Exhibit D, the Trustee shall distribute to the Public Shareholders of
record as of such date the amount requested by the Company to be used to redeem
Ordinary Shares from Public Shareholders properly submitted in connection with a
shareholder vote to approve an amendment to the Company’s amended and restated
memorandum and articles of association (i) that would affect the substance or
timing of the

 

2

--------------------------------------------------------------------------------



 

Company’s obligation to redeem 100% of its public Ordinary Shares if the Company
has not consummated an initial Business Combination within such time as is
described in the Company’s amended and restated memorandum and articles of
association or (ii) with respect to any other provision relating to
shareholders’ rights or pre-initial Business Combination activity; and

 

(l)                                     Not make any withdrawals or
distributions from the Trust Account other than pursuant to Sections 1(i), 1(j)
or 1(k) above.

 

2.                                      Agreements and Covenants of the
Company.  The Company hereby agrees and covenants to:

 

(a)                                 Give all instructions to the Trustee
hereunder in writing, signed by the Company’s Co-Chief Executive Officers.  In
addition, except with respect to its duties under Sections 1(i), 1(j) and
1(k) hereof, the Trustee shall be entitled to rely on, and shall be protected in
relying on, any verbal or telephonic advice or instruction which it, in good
faith and with reasonable care, believes to be given by any one of the persons
authorized above to give written instructions, provided that the Company shall
promptly confirm such instructions in writing;

 

(b)                                 Subject to Section 4 hereof, hold the
Trustee harmless and indemnify the Trustee from and against any and all
expenses, including reasonable counsel fees and disbursements, or losses
suffered by the Trustee in connection with any action taken by it hereunder and
in connection with any action, suit or other proceeding brought against the
Trustee involving any claim, or in connection with any claim or demand, which in
any way arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any interest earned on the Property, except for
expenses and losses resulting from the Trustee’s gross negligence, fraud or
willful misconduct.  Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this Section 2(b), it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”).  The Trustee shall have the right to conduct and
manage the defense against such Indemnified Claim; provided that the Trustee
shall obtain the consent of the Company with respect to the selection of
counsel, which consent shall not be unreasonably withheld or delayed.  The
Trustee may not agree to settle any Indemnified Claim without the prior written
consent of the Company, which such consent shall not be unreasonably withheld or
delayed.  The Company may participate in such action with its own counsel;

 

(c)                                  Pay the Trustee the fees set forth on
Schedule A hereto, including an initial acceptance fee, annual administration
fee, and transaction processing fee which fees shall be subject to modification
by the parties from time to time.  It is expressly understood that the Property
shall not be used to pay such fees unless and until it is distributed to the
Company pursuant to Sections 1(i) through 1(k) hereof.  The Company shall pay
the Trustee the initial acceptance fee and the first annual administration fee
at the consummation of the Offering.  The Trustee shall refund to the Company
the annual administration fee (on a pro rata basis) with respect to any period
after the liquidation of the Trust Account.  The Company shall not be
responsible for any other fees or charges of the Trustee except as set forth in
this Section 2(c), Schedule A and as may be provided in Section 2(b) hereof;

 

(d)                                 In connection with any vote of the Company’s
shareholders regarding a merger, amalgamation, share exchange, asset
acquisition, share purchase, reorganization or similar business combination
involving the Company and one or more businesses (a “Business Combination”),
provide to the Trustee an affidavit or certificate of the inspector of elections
for the shareholder meeting verifying the vote of such shareholders regarding
such Business Combination;

 

(e)                                  Provide the Representatives with a copy of
any Termination Letter(s) and/or any other correspondence that is sent to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after it issues the same;

 

(f)                                   Instruct the Trustee to make only those
distributions that are permitted under this Agreement, and refrain from
instructing the Trustee to make any distributions that are not permitted under
this Agreement;

 

3

--------------------------------------------------------------------------------



 

(g)                               Expressly provide in any Instruction Letter
(as defined in Exhibit A) delivered in connection with a Termination Letter in a
form substantially similar to that attached hereto as Exhibit A that the
Deferred Discount be paid directly to the account or accounts directed by the
Representatives; and

 

(h)                                 Within four (4) business days after the
Underwriters’ exercise of the over-allotment option (or any unexercised portion
thereof) or such over-allotment option expires, provide the Trustee with a
notice in writing of the total amount of the Deferred Discount, which shall in
no event be less than $8,750,000 (or $10,062,500 if the Underwriters’
over-allotment option is exercised in full).

 

3.                                      Limitations of Liability.  The Trustee
shall have no responsibility or liability to:

 

(a)                                 Imply obligations, perform duties, inquire
or otherwise be subject to the provisions of any agreement or document other
than this Agreement and that which is expressly set forth herein;

 

(b)                                 Take any action with respect to the
Property, other than as directed in Section 1 hereof, and the Trustee shall have
no liability to any third party except for liability arising out of the
Trustee’s gross negligence, fraud or willful misconduct;

 

(c)                                  Institute any proceeding for the collection
of any principal and income arising from, or institute, appear in or defend any
proceeding of any kind with respect to, any of the Property unless and until it
shall have received instructions from the Company given as provided herein to do
so and the Company shall have advanced or guaranteed to it funds sufficient to
pay any expenses incident thereto;

 

(d)                                 Refund any depreciation in principal of any
Property;

 

(e)                                  Assume that the authority of any person
designated by the Company to give instructions hereunder shall not be continuing
unless provided otherwise in such designation, or unless the Company shall have
delivered a written revocation of such authority to the Trustee;

 

(f)                                   The other parties hereto or to anyone else
for any action taken or omitted by it, or any action suffered by it to be taken
or omitted, in good faith and in the Trustee’s best judgment, except for the
Trustee’s gross negligence, fraud or willful misconduct.  The Trustee may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee, which counsel may be the Company’s counsel), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which the Trustee believes,
in good faith and with reasonable care, to be genuine and to be signed or
presented by the proper person or persons.  The Trustee shall not be bound by
any notice or demand, or any waiver, modification, termination or rescission of
this Agreement or any of the terms hereof, unless evidenced by a written
instrument delivered to the Trustee, signed by the proper party or parties and,
if the duties or rights of the Trustee are affected, unless it shall give its
prior written consent thereto;

 

(g)                                  Verify the accuracy of the information
contained in the Registration Statement;

 

(h)                                 Provide any assurance that any Business
Combination entered into by the Company or any other action taken by the Company
is as contemplated by the Registration Statement;

 

(i)                                     File information returns with respect to
the Trust Account with any local, state or federal taxing authority or provide
periodic written statements to the Company documenting the taxes payable by the
Company, if any, relating to any interest income earned on the Property;

 

(j)                                    Prepare, execute and file tax reports,
income or other tax returns and pay any taxes with respect to any income
generated by, and activities relating to, the Trust Account, regardless of
whether such tax is payable by the Trust Account or the Company, including, but
not limited to, franchise and income tax obligations, except pursuant to
Section 1(j) hereof; or

 

4

--------------------------------------------------------------------------------



 

(k)                                 Verify calculations, qualify or otherwise
approve the Company’s written requests for distributions pursuant to Sections
1(i), 1(j) and 1(k) hereof.

 

4.                                      Trust Account Waiver.  The Trustee has
no right of set-off or any right, title, interest or claim of any kind (“Claim”)
to, or to any monies in, the Trust Account, and hereby irrevocably waives any
Claim to, or to any monies in, the Trust Account that it may have now or in the
future.  In the event the Trustee has any Claim against the Company under this
Agreement, including, without limitation, under Section 2(b) or
Section 2(c) hereof, the Trustee shall pursue such Claim solely against the
Company and its assets outside the Trust Account and not against the Property or
any monies in the Trust Account.

 

5.                                      Termination.  This Agreement shall
terminate as follows:

 

(a)                                 If the Trustee gives written notice to the
Company that it desires to resign under this Agreement, the Company shall use
its reasonable efforts to locate a successor trustee, pending which the Trustee
shall continue to act in accordance with this Agreement.  At such time that the
Company notifies the Trustee that a successor trustee has been appointed and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee, including
but not limited to the transfer of copies of the reports and statements relating
to the Trust Account, whereupon this Agreement shall terminate; provided,
however, that in the event that the Company does not locate a successor trustee
within ninety (90) days of receipt of the resignation notice from the Trustee,
the Trustee may submit an application to have the Property deposited with any
court in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 

(b)                                 At such time that the Trustee has completed
the liquidation of the Trust Account and its obligations in accordance with the
provisions of Section 1(i) hereof and distributed the Property in accordance
with the provisions of the Termination Letter, this Agreement shall terminate
except with respect to Section 2(b); or

 

(c)                                  If the Offering is not consummated within
ten (10) business days of the date of this Agreement, in which case any funds
received by the Trustee from the Company or Replay Sponsor, LLC for purposes of
funding the Trust Account shall be promptly returned to the Company or Replay
Sponsor, LLC, as applicable.

 

6.                                      Miscellaneous.

 

(a)                                 The Company and the Trustee each acknowledge
that the Trustee will follow the security procedures set forth below with
respect to funds transferred from the Trust Account.  The Company and the
Trustee will each restrict access to confidential information relating to such
security procedures to authorized persons.  Each party must notify the other
party immediately if it has reason to believe unauthorized persons may have
obtained access to such confidential information, or of any change in its
authorized personnel.  In executing funds transfers, the Trustee shall rely upon
all information supplied to it by the Company, including, account names, account
numbers, and all other identifying information relating to a Beneficiary,
Beneficiary’s bank or intermediary bank.  Except for any liability arising out
of the Trustee’s gross negligence, fraud or willful misconduct, the Trustee
shall not be liable for any loss, liability or expense resulting from any error
in the information or transmission of the funds.

 

(b)                                 This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.

 

(c)                                  This Agreement contains the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof.  Except for Sections 1(i), 1(j) and 1(k) hereof (which sections
may not be modified, amended or deleted without the affirmative vote of sixty
five percent (65%) of the then outstanding Ordinary Shares; provided that no
such amendment will affect any Public Shareholder who has otherwise indicated
his, her or its election to redeem his, her or its Ordinary Shares in connection
with a shareholder vote sought to

 

5

--------------------------------------------------------------------------------



 

amend this Agreement), this Agreement or any provision hereof may only be
changed, amended or modified (other than to correct a typographical error) by a
writing signed by each of the parties hereto.

 

(d)                                 The parties hereto consent to the
jurisdiction and venue of any state or federal court located in the City of New
York, State of New York, for purposes of resolving any disputes hereunder.  AS
TO ANY CLAIM, CROSS-CLAIM OR COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT,
EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY.

 

(e)                                  Any notice, consent or request to be given
in connection with any of the terms or provisions of this Agreement shall be in
writing and shall be sent by express mail or similar private courier service, by
certified mail (return receipt requested), by hand delivery, by electronic mail
or by facsimile transmission:

 

if to the Trustee, to:

 

 

Continental Stock Transfer & Trust Company

 

One State Street, 30th Floor

 

New York, NY 10004

 

Attn: Francis Wolf and Celeste Gonzalez

 

Email: fwolf@continentalstock.com

 

Email: cgonzalez@continentalstock.com

 

 

if to the Company, to:

 

 

Replay Acquisition Corp.

 

767 Fifth Avenue, 46th Floor

 

New York, NY 10153

 

Attn: Legal Department

 

Email: legal@emscap.com

 

in each case, with copies to:

 

 

Greenberg Traurig, LLP

 

MetLife Building

 

200 Park Avenue

 

New York, New York 10166

 

Attn: Alan I. Annex, Esq.

 

Email: annexa@gtlaw.com

and

 

 

Credit Suisse Securities (USA) LLC

 

Eleven Madison Avenue

 

New York, New York 10010-3629

 

Attn: Niron Stabinsky

 

Email: niron.stabinsky@credit-suisse.com

 

and

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

One Bryant Park

 

New York, New York 10036

 

Attn: ECM Legal

 

and

 

6

--------------------------------------------------------------------------------



 

 

Kirkland & Ellis LLP

 

601 Lexington Avenue

 

New York, NY 10022

 

Attn: David A. Curtiss

 

Email: david.curtiss@kirkland.com

 

(f)                                   This Agreement may not be assigned by the
Trustee without the prior consent of the Company.

 

(g)                                  Each of the Company and the Trustee hereby
represents that it has the full right and power and has been duly authorized to
enter into this Agreement and to perform its respective obligations as
contemplated hereunder.  The Trustee acknowledges and agrees that it shall not
make any claims or proceed against the Trust Account, including by way of
set-off, and shall not be entitled to any funds in the Trust Account under any
circumstance.

 

(h)                                 This Agreement is the joint product of the
Trustee and the Company and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

 

(i)                                     This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument. 
Delivery of a signed counterpart of this Agreement by facsimile or electronic
transmission shall constitute valid and sufficient delivery thereof.

 

(j)                                    Each of the Company and the Trustee
hereby acknowledges and agrees that each Representative, on behalf of the
Underwriters, is a third party beneficiary of this Agreement.

 

(k)                                 Except as specified herein, no party to this
Agreement may assign its rights or delegate its obligations hereunder to any
other person or entity.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

 

CONTINENTAL STOCK TRANSFER & TRUST
COMPANY, as Trustee

 

 

 

 

 

By:

/s/ Francis E. Wolf, Jr.

 

 

Name:

Francis E. Wolf, Jr.

 

 

Title:

Vice President

 

 

 

REPLAY ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Edmond Safra

 

 

Name:

Edmond Safra

 

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

By:

/s/ Gregorio Werthein

 

 

Name:

Gregorio Werthein

 

 

Title:

Co-Chief Executive Officer

 

[Signature Page to Investment Management Trust Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Fee Item

 

Time and method of payment

 

Amount

 

Initial acceptance fee

 

Initial closing of Offering by wire transfer

 

$

3,500.00

 

Trustee administration fee

 

First year, initial closing of Offering by wire transfer; thereafter on the
anniversary of the effective date of the Offering by wire transfer or check

 

$

10,000.00

 

Transaction processing fee for disbursements to Company under Sections 1(i),
1(j) and 1(k)

 

Deduction by Trustee from accumulated income following disbursement made to
Company under Section 1

 

$

250.00

 

Paying Agent services as required pursuant to Sections 1(i) and 1(k)

 

Billed to Company upon delivery of service pursuant to Sections 1(i) and 1(k)

 

Prevailing rates

 

 

Sched. A-1

--------------------------------------------------------------------------------



 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn:  Francis Wolf and Celeste Gonzalez

 

Re:  Trust Account No.                    Termination Letter

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Replay Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of          , 2019 (the “Trust Agreement”),
this is to advise you that the Company has entered into an agreement
with          (the “Target Business”) to consummate a business combination with
Target Business (the “Business Combination”) on or about [insert date].  The
Company shall notify you at least forty-eight (48) hours in advance (or such
shorter time as you may agree) of the actual date of the consummation of the
Business Combination (the “Consummation Date”).  Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on [insert date],
and to transfer the proceeds into a segregated account held by you on behalf of
the Beneficiaries to the effect that, on the Consummation Date, all of the funds
held in the Trust Account will be immediately available for transfer to the
account or accounts that Credit Suisse Securities (USA) LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (the “Representatives”) (with respect to the
Deferred Discount) and the Company shall direct on the Consummation Date.  It is
acknowledged and agreed that while the funds are on deposit in the trust
operating account at JPMorgan Chase Bank, N.A. awaiting distribution, neither
the Company nor the Representatives will earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially, concurrently with your transfer of funds to the
accounts as directed by the Company (the “Notification”) and (ii) the Company
shall deliver to you (a) [an affidavit] [a certificate] of the Chief Executive
Officer of the Company, which verifies that the Business Combination has been
approved by a vote of the Company’s shareholders, if a vote is held and
(b) joint written instruction signed by the Company and the Representatives with
respect to the transfer of the funds held in the Trust Account, including
payment of the Deferred Discount from the Trust Account (the “Instruction
Letter”).  You are hereby directed and authorized to transfer the funds held in
the Trust Account immediately upon your receipt of the Notification and the
Instruction Letter, in accordance with the terms of the Instruction Letter.  In
the event that certain deposits held in the Trust Account may not be liquidated
by the Consummation Date without penalty, you will notify the Company in writing
of the same and the Company shall direct you as to whether such funds should
remain in the Trust Account and be distributed after the Consummation Date to
the Company.  Upon the distribution of all the funds, net of any payments
necessary for reasonable unreimbursed expenses related to liquidating the Trust
Account, your obligations under the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such written instruction as soon thereafter as possible.

 

A-1

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

Replay Acquisition Corp.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

cc:

Credit Suisse Securities (USA) LLC

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

A-2

--------------------------------------------------------------------------------



 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn:  Francis Wolf and Celeste Gonzalez

 

Re:  Trust Account No.                           Termination Letter

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Replay Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of        , 2019 (the “Trust Agreement”), this
is to advise you that the Company has been unable to effect a Business
Combination with a Target Business within the time frame specified in the
Company’s amended and restated memorandum and articles of association, as
described in the Company’s Prospectus relating to the Offering.  Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on        , 20   and to
transfer the total proceeds into a segregated account held by you on behalf of
the Beneficiaries to await distribution to the Public Shareholders.  The Company
has selected         , 20  , as the effective date for the purpose of
determining when the Public Shareholders will be entitled to receive their share
of the liquidation proceeds.  You agree to be the Paying Agent of record and, in
your separate capacity as Paying Agent, agree to distribute said funds directly
to the Company’s Public Shareholders in accordance with the terms of the Trust
Agreement and the amended and restated memorandum and articles of association of
the Company.  Upon the distribution of all the funds, net of any payments
necessary for reasonable unreimbursed expenses related to liquidating the Trust
Account, your obligations under the Trust Agreement shall be terminated, except
to the extent otherwise provided in Section 1(i) of the Trust Agreement.

 

 

Very truly yours,

 

 

 

Replay Acquisition Corp.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

cc:

Credit Suisse Securities (USA) LLC

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

B-1

--------------------------------------------------------------------------------



 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn:  Francis Wolf and Celeste Gonzalez

 

Re:  Trust Account No.                    Tax Payment Instruction

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Replay Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of        , 2019 (the “Trust Agreement”), the
Company hereby requests that you deliver to the Company $            of the
interest income earned on the Property as of the date hereof.  Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

The Company needs such funds [to pay for the tax obligations as set forth on the
attached tax return or tax statement].  In accordance with the terms of the
Trust Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

 

Very truly yours,

 

 

 

Replay Acquisition Corp.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

cc:

Credit Suisse Securities (USA) LLC

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

C-1

--------------------------------------------------------------------------------



 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn:  Francis Wolf and Celeste Gonzalez

 

Re:  Trust Account No.                    Shareholder Redemption Withdrawal
Instruction

 

Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Replay Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of       , 2019 (the “Trust Agreement”), the
Company hereby requests that you deliver to the redeeming Public Shareholders of
the Company $            of the principal and interest income earned on the
Property as of the date hereof into a segregated account held by you on behalf
of the Beneficiaries.  Capitalized terms used but not defined herein shall have
the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Shareholders who have properly
elected to have their Ordinary Shares redeemed by the Company in connection with
a shareholder vote to approve an amendment to the provisions of the Company’s
amended and restated memorandum and articles of association (i) that would
affect the substance or timing of the Company’s obligation to redeem 100% of its
public Ordinary Shares if the Company does not complete its initial Business
Combination within the required time period or (ii) with respect to any other
provision relating to shareholders’ rights or pre-initial Business Combination
activity.  As such, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter into a segregated
account held by you on behalf of the Beneficiaries.

 

 

Very truly yours,

 

 

 

Replay Acquisition Corp.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

cc:

Credit Suisse Securities (USA) LLC

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

D-1

--------------------------------------------------------------------------------